Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1230
                       Lower Tribunal No. 17-21586
                          ________________


                       Yuniel Mejias Gonzalez,
                                  Appellant,

                                     vs.

                          Claudia Marin Baez,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

     Ilene F. Tuckfield, P.A., and Ilene F. Tuckfield, for appellant.

     No appearance, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.